Citation Nr: 1403998	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  10-12 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a back disability, characterized as a recurrent back strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's former spouse


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to June 1992.

This matter is before the Board of Veteran's Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran and his spouse testified before the undersigned at a November 2010 Board hearing.  A transcript of the hearing is included in the claims file.  

In May 2011, the Board remanded this matter for additional development.  Pursuant to the remand instructions, the Veteran was scheduled for a VA examination; however, he failed to appear at the examination and did not provide good cause for his failure to report.  The Board finds substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. W., 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).

Additional documents pertinent to the present appeal are in the electronic system.


FINDING OF FACT

The Veteran's current back disability was not caused or aggravated by his military service, did not manifest in service or within a year of service, and is not otherwise related to service.






CONCLUSION OF LAW

The criteria for a grant of service connection for a back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit  (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d) (West 2002); see also 38 C.F.R. § 19.7 (2013) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 




Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, sets forth VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the claimant's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187.  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the initial rating decision in this matter, a November 2008 letter notified the Veteran of all five elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  As discussed below, VA also notified the Veteran of his VA examination scheduled in November 2011.  Therefore, the duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio, 16 Vet. App. at 187. 

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

With regard to the November 2010 Board hearing, 38 C.F.R. § 3.103(c)(2) requires the hearing officer to assist the claimant by 1) fully explaining the issues in the case and 2) suggesting the submission of evidence that the claimant may have overlooked and that would advantage his or her position.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  At the November 2010 hearing, the undersigned noted the issue on appeal and the deficiency in the claim, and engaged in a colloquy with the Veteran towards substantiation of the claim. 

The claims file contains the Veteran's service treatment records (STRs), private medical records (PMRs), and VA medical records.  Pursuant to the May 2011 remand instructions, the RO requested and obtained the Veteran's service personnel records and provided him with an opportunity to submit additional medical records relevant to his claim.  The Veteran authorized the release of records from the Social Security Administration, Paragould Doctors Clinic, and Dr. Ricca.  The RO obtained records from the Social Security Administration and requested documents from the Paragould Doctors Clinic and Dr. Ricca in addition to the records that were already contained in the file.  See February 2012 VA Correspondence.  The Veteran has not identified any other outstanding records or evidence, and the duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).




A claimant for whom a VA examination has been authorized and scheduled must report for the scheduled VA examination.  38 C.F.R. § 3.326(a).  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim without establishing good cause, the claim must be rated based on the evidence of record.  38 C.F.R. § 3.655(a), (b) (2013).

In May 2011, the Board remanded this claim to schedule a VA examination. The Veteran failed to report for the examination. However, the record indicates that notification letters were sent to the Veteran at two separate addresses (one beginning street number "6 _ _" and the other beginning street number "1 _ _ _") which the Veteran provided VA at all times pertinent to the Board's directed development. The record does not indicate that either of these notice letters were returned to VA as undelivered or undeliverable. Although the Board initially mailed the Veteran a copy of its May 2011 remand at a previously used address, upon return of the original mailing, a copy was sent to the Veteran at his updated address. 

Given these factors, the Veteran was plainly notified of the need for an updated VA examination, and there is no suggestion that the Veteran was not informed. The  Kyhn v. Shinseki, 24 Vet. App. 228, 233-35 (2011) (holding that the presumption of regularity in the administrative process applies to adequate notice of VA examinations, even if a copy such notice is not in the claims file); see United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926). The Veteran has not established good cause for failing to report to his scheduled VA examination.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

The Merits of the Claim

The Veteran contends that his current back disability relates to his service.  There is no question that the Veteran has a current back disability: he had back surgery in March 2007 and has been diagnosed as having degenerative joint disease of the cervical spine and severe stenosis with disc bulging of the lumbar spine.  There is also no question that the Veteran was treated for back pain as a result of an in-service motor vehicle accident.  However, the preponderance of the evidence is against finding that the disability was caused or aggravated by service, manifested in or within a year of service, or otherwise relates to service.  The appeal is denied.

The standard of proof to be applied in decisions on claims for veterans' benefits is the benefit-of-the-doubt rule set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must weigh against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Board must assess the credibility and weight of all evidence, including both lay and medical evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  This evaluation generally involves a three-step inquiry.  First, the Board must determine whether the evidence is competent.  See, e.g. Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Second, the Board must determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  Third, the Board must assess the probative value and weight of the evidence in light of the entire record.  Gonzales, 218 F.3d at 1380-81.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Entitlement to service connection may be established on a direct basis with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).  

For the chronic diseases listed in 38 C.F.R. § 3.309(a) (2013), the evidentiary requirements for establishing entitlement to service connection benefits are more relaxed.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that "[t]he clear purpose of [subsection 3.303(b)] is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases," and only applies to the chronic diseases set forth in § 3.309(a)).  Specifically, § 3.303(b) provides that when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  If the evidence is not sufficient to show that the disease was chronic at the time of service, then the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden.  Walker, 708 F.3d at 1338; C.F.R. § 3.303(b).  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period."  Walker, 708 F.3d at 1338-39 (observing that a claim for a chronic disease "benefits from presumptive service connection . . . or service connection via continuity of symptomatology").

Because the Veteran has been diagnosed as having degenerative joint disease, and arthritis is defined as a chronic disease in section 3.309(a), the provisions of subsection 3.303(b) for chronic diseases apply and the claim may be established with evidence of a chronicity in service or a continuity of symptomatology after service.  See Walker, 708 F.3d at 1338-1339. 

Where a claimant served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for degenerative disc disease may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).

The Veteran's service treatment records (STRs) show that he injured his back in an in-service motor vehicle accident, but that his back problems had resolved prior to separation.  In April 1982, the Veteran reported lower back pain as well as numbness after he was involved in a jeep accident in which the vehicle in which he was driving rolled over.  He was treated for mild paraspinal spasms, placed on a low back profile, and instructed not to lift more than seventy-five pounds of weight or engage in off-base duties.  However, on examination, the Veteran exhibited good spinal range of motion, no palpable muscle spasms, and normal strength and sensation.  In May 1982, the Veteran reported that he was virtually pain free and only experienced minor stiffness.

STRs dated after the Veteran's motor vehicle accident in April 1982 do not document a chronic back disability in service.  In January 1986, the Veteran reported experiencing lower back pain after playing racket ball and was prescribed rest and heat.  The Veteran reiterated his history on examination in November 1986, but had no spine problems at the time of the examination.  

Significantly in light of his current allegations as to continuing back pain, in January 1990, the Veteran reported that he did not then have, nor ever had recurrent back pain.  Clinical medical examination found no spine or other musculoskeletal problems.  Similarly, an October 1991 physical examination report indicates that his back was functioning within normal limits at the time of separation.  Thus, the STRs indicate that the Veteran's back problems resolved prior to his separation from service in June 1992.

These medical records are highly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to  statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

The Veteran first reported having post-service back pain in August 2006-almost fifteen years after separation from service-and has received ongoing treatment for a back disability since that time. The file indicates that in the interim between separation from service and the filing of his claim, the Veteran was employed as a welder. In November 2006 an imaging examination found nondiscogenic degenerative changes as well as mild apophyseal joint hypertrophy that resulted in some narrowing in the cervical spine area.  In February 2007, a CT scan of the Veteran's back revealed lumbar stenosis (severe at L4-5), lumbar degenerative disc disease and radiculitis, and cervical radiculitis.  In March 2007, the Veteran had surgery to relieve his symptoms: he underwent bilateral decompression of the lumbar spine and the removal of herniated nucleus pulposus at L4-5 (right) and L5-S1 (right).

The January 2010 VA examiner concluded that the Veteran's current back disability is not as likely as not related to service.  The examiner noted that the Veteran's STRs document treatment for a back injury in service and the resolution of the Veteran's back problems prior to separation.  The examiner also noted the results of the November 2006 MRI as well as the Veteran's March 2007 back operation, and performed a physical examination, which revealed a limited range of spinal motion and an inability to perform repetitive motion involving the spine.

The preponderance of the evidence is against the claim. The January 2010 VA examination report constitutes probative evidence that weighs against the Veteran's claim.  The January 2010 examination was rendered by a medical professional who reviewed the claims file, considered the Veteran's medical history and diagnostic tests, and performed a physical examination.  Although the examiner stated that "further documentation or information . . . concerning the time period from discharge until about 2005" would alter the opinion, no such evidence is in the claims file.  Consequently, the January 2010 VA examination report weighs against finding a relationship between the Veteran's current back disability and his service. 

The medical nexus element is not satisfied for direct service connection for a current back disability.  See 38 C.F.R. § 3.303(a).  Moreover, the Veteran's current back disability did not manifest in or within a year of service and the preponderance of the evidence is against finding a continuity of symptomology associated with the Veteran's current back disability.  See 38 C.F.R. §§ 3.303(b), 3.307.  Thus, the Veteran's claim must be denied.  See 38 C.F.R. §§ 3.303(a) and 3.304(b).  See also Shedden, 381 F.3d at 1166-67.

The fact that almost 15 years elapsed between service separation, in June 1992, and the Veteran's first reports of post-service back pain in August 2006 further weighs against a relationship to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that, in assessing whether a claimed disorder was incurred in active service, a proper consideration for the trier of fact is the amount of time that has elapsed since military service).  Moreover, the Veteran reported back pain after having worked as a welder for over ten years.  See January 2010 VA Examination.  Thus, the probative evidence weighs against a relationship between the Veteran's current back disability and his military service.

The Board has considered the Veteran's statements regarding his current back disability.  In September 2011, the Veteran stated that his current back disability resulted from an in-service vehicle accident and that his symptoms have become progressively worse over the years.  See also May 2010 Substantive Appeal (VA Form 9).  Similarly, the Veteran testified at the November 2010 hearing that his current back disability resulted from the fact that he was involved in five motor vehicle accidents during service.  He also testified that he did not mention his back pain upon separation because he did not think his back condition was serious.



As an initial matter, the preponderance of the evidence weighs against the Veteran's testimony that he was involvement in five motor vehicle accidents during service.  The Veteran's STRs and personnel records indicate that he was involved in only one motor vehicle accident during service and that the accident occurred in April 1982.  Consequently, the Veteran's testimony that his current back disability results from multiple in-service motor vehicle accidents is not credible.

Similarly, the Veteran's in-service reports outweigh his testimony that his back symptoms remained serious through separation despite his judgment to the contrary.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).

Moreover, although the Veteran is competent to report symptoms such as ongoing pain, whether the Veteran's current back disability relates to his active duty is a medically complex determination that cannot be made based on lay observation alone.  See Jandreau, 492 F. 3d at 1376-77, n.4; see also Barr, 21 Vet. App. at 309.  Instead, such a determination must be made by a medical professional with appropriate expertise.  See id.  The Veteran, as a lay person, does not have the appropriate medical training and experience to render a competent opinion regarding the relationship between his current back disability and his service.  See King v. Shinseki, 700 F.3d, 1339, 1345 (Fed. Cir. 2012); Layno, 6 Vet. App. at 469.  Thus, the Veteran's assertion that his current back disability relates to service is not competent evidence and is outweighed by the January 2010 VA examination, which were rendered by a medical expert and demonstrate careful review of the Veteran's medical history.

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply and service connection for a back disability is denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

(ORDER ON NEXT PAGE)


ORDER

Service connection for a back disability is denied.


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


